Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 1 of 13 PageID #: 711




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    LOUISVILLE DIVISION



 EVALYN COFFEE                                                                          PLAINTIFF

        v.                                                               No. 3:18-cv-659-BJB-CHL

 BULLITT COUNTY                                                                       DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

         Evalyn Coffee hurt her finger at the Bullitt County jail, where she worked as a deputy jailer.
 Over the next month, she spent two weeks on leave, received workers’ compensation benefits, got
 into a shouting match with the captain who supervised her shift, filed a complaint with the County
 Judge Executive, called in sick, and received an angry voicemail from the same captain in
 response. Coffee says the captain fired her in that voicemail; Bullitt County says she abandoned
 the job by not responding to the voicemail, answering further messages, or returning to work.

         After Coffee sued the County on several discrimination claims, the parties conducted
 limited discovery and the County moved for summary judgment. Based on the evidence in the
 record, a jury reasonably could find that the County fired Coffee in retaliation for exercising her
 workers’ compensation rights. But no evidence supports required elements of Coffee’s disability-
 discrimination and employment-discrimination claims. So the Court grants the County’s
 summary-judgment motion only in part.

   I.        The material facts in the record

         The record presented here is quite spare. See Arg. Tr. at 10:11–13:21. According to
 counsel, the discovery materials comprise only the parties’ initial disclosures, “some written
 discovery responses,” and Coffee’s deposition transcript. Id. at 12:21–24, 13:15–21. The docket
 also reflects subpoenaed medical records, and the County’s motion attached affidavits from two
 supervisors (but not the captain in question). Although Bullitt County moved for summary
 judgment months before discovery closed, see Scheduling Order [DN 13], by now all discovery
 deadlines have passed without objection, see, e.g., Joint Status Report [DN 39].

         Even if additional discovery might’ve been illuminating, however, Federal Rule of Civil
 Procedure 56 focuses the Court’s summary-judgment analysis on the materials the parties have
 placed before it—or at a minimum placed in the record. Rule 56(c)(1)(A) instructs that “[a] party
 asserting that a fact cannot be or is genuinely disputed must support the assertion by citing to
 particular parts of materials in the record….” And subsection (c)(3) allows that “[t]he court need
 consider only the cited materials, but it may consider other materials in the record.” Fed. R. Civ.
 P. 56(c)(3) (all emphases added). Here, the summary-judgment papers rely on only a small amount
 of record evidence, and the entirety of the discovery materials is apparently not much larger.
 Rule 56 requires parties, not judges, to identify “evidence that is already in the record” in order to


                                                   1
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 2 of 13 PageID #: 712




 show either the lack or the existence of “an issue of fact” that determines whether summary
 judgment is appropriate. Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 379 (6th Cir. 2007)
 (emphasis in original); see also 715 Spencer Corp. v. City Env’t Servs., 80 F. Supp. 2d 755, 760
 n.3 (N.D. Ohio 1999) (a district court cannot consider evidence not in the record on summary
 judgment).

         Despite the limited record, however, most of the relevant events are clear enough. The
 only narrative account appears in Coffee’s deposition—an account that would be viewed in its
 most favorable light in any event, since Coffee is the non-moving party. See Matsushita Elec.
 Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986). What the parties dispute most vigorously
 are the conclusions a jury could reasonably draw from those events.

                                                 ***

         Evalyn Coffee worked as a deputy jailer at the Bullitt County Detention Center from
 December 2015 until December 2017. During a shift on November 15, 2017, Coffee injured her
 finger. Coffee Dep. Tr. [DN 40-1] at 69:22–25. What exactly happened to the finger, and how,
 are not entirely clear. See, e.g., id. at 27:25–30:5. While in the emergency room that evening,
 Coffee called Captain Haskell Farmer, an official who outranked her at the jail, asking about Bullitt
 County’s workers’ compensation doctor. Id. at 75:15–20. Farmer did not know whom Coffee
 should contact, but Coffee eventually got in touch with the right person and obtained workers’
 compensation benefits for her injury. Id. at 58:1–9; 138:18–139:4. Coffee remained off work
 because of the finger injury until December 5th, and apparently received workers’ compensation
 benefits for her lost wages during that period. Id. at 148:13–14.

         Four days after her injury, Coffee briefly went to the jail to write a report the jail required
 of its employees in response to any on-site injury.. Arg. Tr. at 7:8–14. While there, she ran into
 an “angry” Captain Farmer. Dep. Tr. at 95:8. Farmer directed Coffee to another room, reviewed
 her incident report, and “leaned into [her] right ear and started yelling.” Id. at 96:5–19. Coffee
 yelled at Farmer, too, and they both screamed at each other for an extended period of time. See
 Arg. Tr. at 8:19–9:7 (counsel agreeing that “both folks were yelling at each other” during “a mutual
 shouting match”); Dep. Tr. at 97:6–11; 98:2–7 (describing Farmer and then Coffee yelling at each
 other for “two or three minutes”). According to Coffee, Farmer shouted that “we all know what
 you are trying to do.” Dep. Tr. at 96:19–21. Later that day, Coffee attempted to discuss the
 incident with Martha Knox—who served as the Bullitt County Jailer and Farmer’s boss—but Knox
 dismissed Coffee’s concerns. Id. at 111:7–112:12.

        On December 5, Coffee’s doctor cleared her to return to work with lifting restrictions.
 Those restrictions prohibited her from performing her normal job functions, so Coffee worked
 what she described as “light duty” in the jail’s control room. See id. at 148:2–20, 152:6–17;
 Doctor’s Note [DN 40-3] at 2.

         After her return to work, Coffee tried to inform her superiors of her concerns about
 Farmer’s November 19th shouting and his continued supervisory relationship with her. Coffee
 first approached Mitzi Burkhead, a captain on par with Farmer. Dep. Tr. at 120:16–121:2; 123:17–
 124:9. Coffee explained her concerns about Farmer’s conduct; she also disclosed inappropriate,
 sexually explicit comments that Farmer had allegedly made about Burkhead. Id. at 120:23–24;


                                                   2
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 3 of 13 PageID #: 713




 123:24–124:8. Coffee told Burkhead that Farmer made these explicit statements over a period of
 several months nearly a year before. Id. at 116:4–117:7. Burkhead took no action. Burkhead
 Affidavit [DN 27-7] at 1.

          Coffee raised the same concerns about Farmer’s behavior in communications with Knox,
 the jailer. Coffee first complained in a phone call to Knox on November 19th, immediately after
 her shouting match with Farmer. Dep. Tr. at 130:5–13. Knox was unreceptive. Id. at 135:14–
 136:11. When Coffee returned to work in December, she again texted Knox about her concerns
 with Farmer. Coffee told Knox that “I did not want to work up under [Farmer’s] command because
 of the retaliation [that] had started after I hurt myself and the way that he treated me on the 19th.”
 Id. at 127:5–10. Knox apparently did not respond before the next Coffee-Farmer altercation in
 December. Id. at 129:25–130:5.

         Coffee escalated her complaints to the Bullitt County Judge Executive on December 13th.
 Id. at 134:17–135:10. She discussed Farmer’s November 19th shouting, her concerns about
 working for Farmer, and Knox’s and Burkhead’s dismissiveness. Id. at 135:1–10. Coffee’s
 counsel argues she also complained about Farmer’s sexually charged comments about Burkhead.
 Opposition [DN 40] at 9. Neither the deposition transcript nor the pleadings explicitly support this
 position, though. The Judge Executive and one staffer (identified in the record only as “Lisa”)
 helped Coffee write an official complaint, which Coffee apparently submitted to Knox (but which
 is not part of the record). Dep. Tr. at 137:5–138:9.

        Four days passed before Coffee called in sick to work on December 17th. Her shift started
 at 3:45 p.m. She called the jail around 11:30 a.m. and talked to the on-duty supervisor. Id. at
 174:11–25. The supervisor agreed to notify Farmer that Coffee would be out sick. Id. at 175:3–
 7. When Coffee’s shift started, however, she received a voicemail from Farmer. Coffee testified
 in her deposition that she believed Farmer fired her in this phone call. Id. at 183:7–9. She
 recounted him telling her “there’s no longer any work for [her], do not report to the jail, because
 [Coffee] did not call him personally” when she called in sick. Id. at 177:22–178:1.

         The lack of a “persona[l]” call was significant, Bullitt County contends, because Coffee
 violated jail policy by calling in sick to the supervisor then on duty, rather than the supervisor who
 would be working the shift the employee would miss. See Knox Affidavit [DN 27-6] at 1. The
 County policy states that “[t]he supervisor must be notified two hours before the beginning of the
 shift” if an employee will be out sick. Handbook [DN 40-5] at 35, § 16.3(6). Bullitt County
 maintains in litigation that “the supervisor” refers specifically to the employee’s shift supervisor,
 not to just any supervisor. Summary Judgment Motion [DN 27-2] at 4; Knox Affidavit at 1.

        The day after Farmer’s voicemail, Coffee received a phone call and a text message from
 Knox. She left a voicemail asking Coffee to call her back to “talk about your employment and the
 … complaint that you left.” Dep. Tr. at 179:2–8. Coffee did not answer or respond. Id. at 179:9–
 11. The next day, for reasons that remain unknown, Coffee wrote a summary of the events.1 It
 recounted Farmer’s December 17th voicemail, stating that he told her “you called in today, you

    1
       Coffee apparently disclosed this summary in her initial disclosures. Arg. Tr. at 17:16–18:7. The
 parties have not offered any evidence or explanation that would shed light on where or why Coffee wrote
 the summary.


                                                   3
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 4 of 13 PageID #: 714




 did not call me … you are not to report back to the jail until you have a meeting with Martha
 Knox.” Summary of Events [DN 41-1]. Coffee also wrote that “I Evalyn D. Coffee still have not
 been removed from under Captain Haskell Farmer Jr.’s command and his hostile environment.”
 Id.

         A few days later, Coffee received a final payment for her unused sick days and a notice
 from her health insurer that her employer-provided insurance was ending. Dep. Tr. at 184:5–19.
 On December 26th or 27th, Knox called Coffee, asking her to return her uniforms, keys, and badge.
 Id. at 184:20–24.

         After exhausting her administrative remedies through the EEOC and receiving a
 right-to-sue letter, Coffee sued the County. Arg. Tr. at 11:13–23. Her lawsuit currently includes
 three causes of action: (1) disability discrimination under the Americans with Disabilities Act,
 42 U.S.C. § 12112; (2) retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.
 § 2000e-3(a); and (3) workers’ compensation retaliation under the Kentucky Workers’
 Compensation Act, Ky. Rev. Stat. § 342.197(1).2

  II.       Analyzing discrimination claims at summary judgment

          Rule 56(a) of the Federal Rules of Civil Procedure requires that a court grant summary
 judgment “if the movant shows that there is no genuine dispute as to any material fact and the
 movant is entitled to judgment as a matter of law.” When a plaintiff relies on indirect evidence
 (as Coffee does here3) to pursue the types of claims that remain in this case, courts employ the
 familiar McDonnell Douglas burden-shifting framework. See McDonnell Douglas Corp. v. Green,
 411 U.S. 792, 802–05 (1973); Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014)
 (applying McDonnell Douglas burden-shifting to Title VII retaliation claim); Whitfield v.
 Tennessee, 639 F.3d 253, 259 (6th Cir. 2011) (Americans with Disabilities Act discrimination);
 Benningfield v. Fields, 584 S.W.3d 731, 738–39 (Ky. 2019) (Kentucky workers’ compensation
 retaliation).

          Under the McDonnell Douglas framework, Coffee must first set forth a prima facie case of
 discrimination. George v. Youngstown State Univ., 966 F.3d 446, 459 (6th Cir. 2020). If she does,
 the burden shifts to Bullitt County to “articulate some legitimate, non-discriminatory reason for
 [its] actions.” Id. (quoting Laster, 746 F.3d at 730). Once the County does so, the burden shifts
 back to Coffee to point to evidence that the County’s proffered reason was merely pretext for
 unlawful discrimination. Id.




        2
      Coffee’s complaint alleged three additional causes of action: FMLA interference, FMLA retaliation,
 and Title VII sexual harassment. Coffee abandoned those claims at summary judgment. Opposition at 6
 n.1.
        3
       This case involves “indirect evidence” (and therefore a five-part prima facie test), not “direct
 evidence” (and its three-part test discussed below), because the employer has not “acknowledge[d] that it
 relied upon the plaintiff’s handicap in making its employment decision.” Ferrari v. Ford Motor Co.,
 826 F.3d 885, 892 (6th Cir. 2016).


                                                    4
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 5 of 13 PageID #: 715




 III.    Whether the County terminated Coffee is a genuinely disputed issue of material fact

         Each of Coffee’s three causes of action require her to prove an “adverse employment
 action” as an element of her prima facie case. See Laster, 746 F.3d at 730 (Title VII); Whitfield,
 639 F.3d at 258–59 (Americans with Disabilities Act); Benningfield, 584 S.W.3d at 738–39
 (Kentucky workers’ compensation retaliation). Whether the County terminated Coffee—the
 alleged adverse action—is an objective inquiry: would “a reasonable employee … have found the
 challenged action materially adverse”—that is, would the employee have understood that the
 employer fired her? See Burlington Northern & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006)
 (objective inquiry); Arg. Tr. at 18:21–19:6 (parties’ agreement with this framing); Fletcher v. U.S.
 Renal Care Inc., 240 F. Supp. 3d 740, 750 (S.D. Ohio 2017) (“objective evidence,” not employee’s
 “subjective fear,” determined whether company terminated employee).4 The reasonable-employee
 standard poses a question of fact, not law. See Sander v. Gray Television Grp., Inc., 478 F. App’x
 256, 263 (6th Cir. 2012) (treating the question whether a plaintiff quit or was fired as a factual
 inquiry); Branham v. Thomas M. Cooley Law School, No. 1:07-cv-630, 2008 WL 5071700, at *13
 (W.D. Mich. Nov. 24, 2008) (“whether Branham quit or was fired is really a question of fact ….”).5

         The County’s principal argument on summary judgment is that it took no adverse
 employment action against Coffee. The County contends it didn’t fire Coffee; she just
 “abandoned” her job. Motion at 18–19, 27–28. Abandonment, the County concedes, is not a
 specific legal defense or term of art. Arg. Tr. at 19:11–19. Rather, as applied here it appears to be
 a real-world variant of a familiar comedy trope: “You can’t fire me. I quit!” Only Coffee never
 told the County she quit, and the County never told her she was fired—at least not in those terms.
 According to the County, anyway, she just stopped returning messages and stopped coming to
 work. See generally OFFICE SPACE (1999) (Joanna: “So you’re gonna quit? Peter: Nuh-uh. Not
 really. I'm just gonna stop going.”).

        This distinction is important. If the County didn’t actually fire Coffee, then she suffered
 no adverse employment action and lacks a necessary factual foundation for all three of her claims.
 This would entitle the County to summary judgment across the board.6


     4
      The Sixth Circuit also has applied this objective-reasonable-employee standard to the similar question
 whether an employee was constructively discharged. See Tchankpa v. Ascena Retail Grp., Inc., 951 F.3d
 805, 814 (6th Cir. 2020) (applying Brooks v. Lexington-Fayette Urb. Cnty. Hous. Auth., 132 S.W.3d 790,
 807 (Ky. 2004)).
     5
      The ADA and Title VII claims also require the adverse employment action to be “material.”
 Termination is undisputedly material.
     6
       Both sides treat abandonment as a question about adverse action, and the Court lacks any basis for
 recharacterizing their own dispute. Though it’s hardly clear that abandonment concerns whether, rather
 than why, an employee was fired. Indeed, many cases have framed the inquiry around whether the
 employee’s failure to come to work gave the employer a nondiscriminatory reason for firing the employee.
 See, e.g., U.S. Bank Home Mortg. v. Schrecker, 455 S.W.3d 382, 383 n.1 (Ky. 2014); Harris v. Burger King
 Corp., 993 F. Supp. 2d 677, 686 (W.D. Ky. 2014); Giles v. Univ. of Toledo, 286 F. App’x 295, 299–300,
 304 (6th Cir. 2008). Likewise, Jailer Knox’s affidavit conveys that the County did in fact terminate Coffee
 (an adverse action), but did so for two reasons she viewed as legitimate: her not showing up to work and
 not calling in sick to the correct shift supervisor. Knox Affidavit ¶ 10 (“Ms. Coffee was terminated because


                                                      5
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 6 of 13 PageID #: 716




        Coffee of course disagrees. According to her deposition testimony and brief, Farmer fired
 Coffee when he told her not to come back to work after she called out sick on December 17th.

         With one exception, the parties largely agree on what happened. As described above in
 Part I, Coffee hurt herself at work, used her sick leave, and received workers’ compensation
 benefits. Coffee and Farmer got into a shouting match at work regarding her leave. Coffee
 returned to the jail and complained about Farmer to the jailer and the Judge Executive. When
 Coffee called in sick, about a month after her injury and two weeks after her return, she called a
 different supervisor—not her shift supervisor Farmer—to give notice. Farmer left her a voicemail
 telling her not to come back. The jailer called and texted Coffee, who didn’t respond. But Coffee
 did write out a statement (of unknown provenance) complaining that she was still serving under
 Farmer. Within a few days, the County cancelled her health insurance and paid out her unused
 sick days. Then Coffee received another message from the jailer asking her to return her work
 gear to the jail.

         The one major factual dispute is whether Farmer’s voicemail told Coffee not to come back
 at all or not to come back until she talked to their boss.

          The record, viewed in the light most favorable to Coffee, includes evidence supporting
 each formulation. Coffee testified that Farmer told her “there’s no longer any work for [you], do
 not report to the jail.” Dep. Tr. at 177:22–25. But Coffee’s handwritten report, dated two days
 after the voicemail and one day after the jailer sent her two messages, may be read to suggest she
 considered herself still employed by the County, still working under Farmer, and not yet fired. On
 its face, the note states that Farmer required her to meet with Knox before returning to work:

         At 3:45 pm Captain Haskell Farmer Jr. called myself (December 17th 2017) and
         stated “you called in today, you did not call me or Stottman you are not to report
         back to the jail until you have a meeting with Martha Knox (Department Executive)
         you can call her from their [sic] do not report to the jail for any work.” I Evalyn D.
         Coffee still have not been removed from under Captain Haskell Farmer Jr’s
         command and his hostile environment.

 DN 41-1 (emphasis in original).

        Do not come back “until you have a meeting” obviously differs significantly from do not
 come back, period. And some corroboration supports the letter’s account: the jailer did, in fact,
 call Coffee to discuss her employment. Dep. Tr. at 179:5–8.

         Procedurally, however, reliance on this statement is problematic for a number of reasons.

        First, contrary to Rule 56(c), Bullitt County did not identify this statement in its motion or
 the supporting materials. A “party asserting that a fact cannot be or is genuinely disputed must


 of Coffee’s violation of the call-out policy and Ms. Coffee’s abandonment of her job.”); see also Arg. Tr.
 32:15–18 (Defense counsel: “[W]e didn’t affirmatively put evidence of how this [call-out] policy was
 applied in a similar fashion … into the record. Probably because, primarily, we view it as a voluntary
 resignation.”) (emphasis added).


                                                     6
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 7 of 13 PageID #: 717




 support the assertion by” citing “particular parts of materials in the record….” Fed. R. Civ.
 P. 56(c). The County’s motion did not cite the letter.

         Second, and relatedly, the handwritten report appeared for the first time in the County’s
 reply brief. Courts regularly deem moving parties to have waived arguments raised for the first
 time in reply briefs, partly because the practice “depriv[es] the Court of the benefit of briefing
 from both parties on th[e] issue.” Fenwick v. Hartford Life & Accident Ins. Co., 457 F. Supp. 3d
 603, 626 (W.D. Ky. 2020); see also Scottsdale Ins. Co. v. Flowers, 513 F.3d 546, 553 (6th Cir.
 2008) (“[T]he non-moving party ordinarily has no right to respond to the reply brief, at least not
 until oral argument. As a matter of litigation fairness and procedure, then, we must treat [such
 issues] as waived.”) (quoting Novosteel SA v. United States, 284 F.3d 1261, 1274 (Fed. Cir. 2002)).

          Third, the note relays apparent hearsay. The County may introduce the words of Coffee,
 the party opponent, of course. Fed. R. Evid. 801(d)(2)(A). But what about the double-hearsay of
 Coffee quoting Farmer? Perhaps it would come in for its reflection of Coffee’s subjective belief
 at the time, rather than for its truth; or perhaps it would impeach Coffee’s testimony; or perhaps it
 would come in based on counsel’s apparent agreement that the Court may consider it, see Arg. Tr.
 at 17:16–22. But these theories—none of which have been argued or briefed—would lay a shaky
 foundation for summary judgment.

          Major substantive questions also remain about this note. Closely related to the hearsay
 issue are the origin and nature of the statement itself: why did Coffee write this note? Were
 Farmer, Knox, or any others around? What indicia of reliability support this version of the
 conversation? The Court has no way of knowing at this stage, and therefore struggles even to
 contemplate, with any degree of confidence, whether and how a jury could weigh this potentially
 critical evidence.

          The written statement—assuming it is admissible—would be laid against Coffee’s own
 testimony. At her deposition she described Farmer speaking rather more categorically in telling
 her “do not report to the jail.” Dep. Tr. at 177:22–178:1. And at trial the jury presumably would
 weigh her testimony and letter alongside trial testimony from Farmer himself, who hasn’t been
 heard from by either deposition or affidavit. The credibility and weight assigned these differing
 versions of the same event could vary considerably. Which is why this is a consummate task for
 the jury, not for the Court on a cold and limited summary-judgment record. See Weaver v.
 Caldwell Tanks, Inc., 190 F. App’x 404, 408 (6th Cir. 2006) (“[C]redibility determinations must
 be left to the fact-finder.”).

         A genuine dispute of fact therefore prevents Bullitt County from obtaining an adverse-
 action ruling on summary judgment that would decide all three claims in its favor. So the Court
 turns to the County’s remaining arguments, which are specific to the differing elements of the three
 distinct types of discrimination claims.

 IV.    Coffee’s ADA claim fails

        Title I of the Americans with Disabilities Act prevents a qualifyied employer from
 “discriminat[ing] against a qualified individual on the basis of disability in regard to job
 application procedures, the hiring, advancement, or discharge of employees, employee



                                                  7
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 8 of 13 PageID #: 718




 compensation, job training, and other terms, conditions, and privileges of employment.” 42 U.S.C.
 § 12112(a). To make out a prima facie case of discrimination (by firing) based on disability,
 Coffee must show: (1) she was disabled; (2) she was otherwise qualified for the position “with or
 without reasonable accommodation”; (3) she suffered a materially adverse action; (4) the County
 knew or had reason to know of her disability; and (5) the position remained open while the County
 sought other applicants or Coffee was replaced. Whitfield, 639 F.3d at 258–59 (quoting, e.g.,
 Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1186 (6th Cir.1996)).

         Coffee rests her ADA discrimination claim on her finger injury. She alleges that the injury
 is an ADA-qualifying “disability,” that she ably performed her job with reasonable
 accommodations after the injury, and that—but for the injury—the County would not have
 terminated her. Opposition at 6–8. Bullitt County disagrees that the injured finger counts as a
 disability under the ADA, Motion at 15–17, but offers no factual or legal response to Coffee’s
 evidence that could warrant summary judgment, Opposition at 6–7.

         Even assuming Coffee’s finger injury qualifies as an ADA disability, her discrimination
 claim nevertheless fails because she points to no evidence that could satisfy the fifth element of
 her prima facie case: that “the position remained open while the employer sought other applicants
 or the disabled individual was replaced.” Whitfield, 639 F.3d at 259.

         As Bullitt County’s motion and reply contended, and as Coffee’s counsel acknowledged at
 argument, Arg. Tr. at 22:22–23:16, no evidence before the Court indicates the County replaced
 Coffee or kept the position open while it sought other applicants. Courts look to such evidence to
 support the inference that an employer terminated an employee because of an impermissible
 reason, rather than, say, a reduction in force or change in business needs. See Sukari v. Akebono
 Brake Corp., 814 F. App’x 108, 112 (6th Cir. 2020) (no presumption of discrimination because
 employer distributed plaintiff’s duties among several co-workers); Webb v. ServiceMaster BSC
 LLC, 438 F. App’x 451, 454 (6th Cir. 2011) (no presumption of discrimination because employer
 restructured plaintiff’s department upon his departure, leaving “no exact replica” of plaintiff’s job).
 Coffee’s response simply did not address this element. See Reply [DN 41] at 7.

         The reason, at least in part, is that Coffee relied on another line of Sixth Circuit caselaw
 involving a three-part prima facie case that applies to cases involving direct, rather than indirect,
 evidence of discrimination. See Response at 6 (citing Talley v. Family Dollar Stores of Ohio,
 542 F.3d 1099, 1105 (6th Cir. 2008), which in turn cites Mahon v. Crowell, 295 F.3d 585, 589 (6th
 Cir. 2002)). Talley and Mahon required that plaintiffs establish that they were (1) disabled, (2)
 otherwise qualified, and (3) discriminated against solely because of disability. Id. This three-part
 test used in Talley, however, should have been limited to cases involving direct rather than indirect
 evidence of discrimination, as the Sixth Circuit subsequently and helpfully explained. See Ferrari
 v. Ford Motor Co., 826 F.3d 885, 891–92 (6th Cir. 2016). When an employer acknowledges it
 accounted for a disability in the employment decision (making it a direct-evidence case), the
 employee need not satisfy the five-part test discussed above; only in indirect-evidence cases must
 the employee also indicate that the employer knew about the disability before the adverse action
 and kept the position open or replaced the employee. See Ferrari, 826 F.3d at 894–95.

         Coffee’s formulation cannot withstand the binding precedent of this Circuit. The Sixth
 Circuit, in Whitfield and subsequent decisions, has explicitly repudiated reliance on Talley in


                                                   8
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 9 of 13 PageID #: 719




 indirect-evidence cases. Whitfield , 639 F.3d at 259 & n.2. “In some cases,” including Talley, the
 Court of Appeals has explained, “we have continued to cite the line of authority we rejected in
 Whitfield. These cases rely on Mahon’s misreading of our published precedent.” Ferrari,
 826 F.3d at 894–95 (string-citation omitted). Although the Sixth Circuit has never explicitly
 overruled Mahon, it repeatedly has made clear that “Monette states the proper test.” Whitfield,
 639 F.3d at 259 (collecting cases); see also Ferrari, 826 F.3d at 895 (“The five-element test
 previously articulated in Monette remains the proper test.”), abrogated on other grounds by Babb
 v. Maryville Anesthesiologists P.C., 942 F.3d 308 (6th Cir. 2019).

         The Court is mindful that some of these precedents, which post-date Monette, may cause
 confusion. Yet the binding law of this Circuit requires evidence that Coffee was replaced or the
 position remained open. Coffee was on notice of this argument and authority based on Bullitt
 County’s motion (and reply), yet has not identified anything in the record that could support her
 claim before a jury. Arg. Tr. at 23:9–16.

         In any event, it bears noting that even if the three-part Talley test did apply, Coffee appears
 not to have identified any evidence that she was fired because of her finger injury (as opposed to
 her actions following that injury), as the law requires of an ADA discrimination claim, Lewis v.
 Humboldt Acquisition Corp., 681 F.3d 312, 321 (6th Cir. 2012) (en banc) (ADA discrimination
 claim requires but-for causation).

  V.    Coffee’s Title VII claim fails

         Title VII prohibits an employer from discriminating against an employee, as relevant here,
 “because [s]he has opposed any practice made an unlawful employment practice by” that law.
 42 U.S.C. § 2000e-3(a). A prima facie case of Title VII retaliation requires Coffee to show:
 “(1) [s]he engaged in activity protected by Title VII; (2) h[er] exercise of such protected activity
 was known by the defendant; (3) thereafter, the defendant took an action that was ‘materially
 adverse’ to [her]; and (4) a causal connection existed between the protected activity and the
 materially adverse action.” Laster, 746 F.3d at 730 (quotation omitted). “[C]omplaints to human
 resources personnel” may constitute protected activity under Title VII’s opposition clause, but
 only if the complaint is “sufficiently specific.” Trujillo v. Henniges Auto. Sealing Sys. N. Am.,
 Inc., 495 F. App’x 651, 655 (6th Cir. 2012). A “vague charge of discrimination” is not sufficient.
 Booker v. Brown & Williamson Tobacco Co., 879 F.2d 1304, 1314 (6th Cir. 1989).

         Coffee’s Title VII retaliation claim proceeds under the “opposition clause.” See
 42 U.S.C. § 2000e-3(a) (protecting individuals who “opposed any practice made an unlawful
 employment practice by this subchapter”). Coffee asserts that she engaged in “protected activity”
 when she told the Judge Executive about Farmer’s alleged statements of harassment about
 Burkhead. Opposition at 9. And she alleges that the County fired her in retaliation for reporting
 this conduct.

         But Coffee’s Title VII retaliation claim fails the first element because she has not pointed
 to evidence that she engaged in “protected activity” under Title VII. Coffee argues that her report
 to the Judge Executive is the protected activity she undertook and was fired for. Yet her own
 description of the report indicates that Coffee did not complain about sexual harassment with




                                                   9
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 10 of 13 PageID #: 720




  respect to Burkhead. Instead, Coffee acknowledges that she went to the Judge Executive to
  complain about Farmer’s treatment of herself (not Burkhead) in November 2017 (not 2016):

          Then, on [December] 13th, I went to the judges7 and asked them—when I asked for
          a complaint and they told me that they didn’t have one, they brought me into their
          office and I complained about what happened on the 19th about Captain Farmer’s
          behavior and Martha [Knox]’s, when she blew me off on the phone, and then when
          I s[aw] her on the 20th, and when I texted her on the 6th, and then when I talked to
          Mitzi [Burkhead] on the 7th, all of it I complained to the judges about.

  Dep. Tr. at 135:1–10.8

          When asked why she complained to the Judge Executive, Coffee said she “was mad
  because of the way that Captain Farmer treated me, the way that Martha [Knox] was treating me
  and ignoring me.” Id. at 125:25–126:2 (emphasis added). She apparently did not mention
  Burkhead or sexual harassment—just her own alleged mistreatment by one of her supervisors. The
  sort of employment practice whose reporting Title VII would protect, however, involves adverse
  action taken because of race, sex, or another protected status. See Canitia v. Yellow Freight Sys.,
  903 F.2d 1064, 1068 (6th Cir. 1990) (Title VII plaintiff “must establish that the decision
  complained about as retaliatory would not have been made ‘but for’ the protected status of the
  plaintiff.”). Undifferentiated workplace mistreatment does not give rise to a Title VII unlawful
  employment practice. See Bowman v. Shawnee State Univ., 220 F.3d 456, 464 (6th Cir. 2000)
  (“While [plaintiff] may have been subject to intimidation, ridicule, and mistreatment, he has not
  shown that he was treated in a discriminatory manner because of his gender.”).

          No facts indicate that Farmer treated Coffee poorly, or that Knox ignored Coffee, because
  of her objections to prior comments about her colleague’s sex. The only potential unlawful
  employment practice here concerned Farmer’s alleged comments about Burkhead. And Coffee
  points to no evidence indicating she mentioned those comments to the Judge Executive at all. Or
  that any such comments were known to Farmer before he left the voicemail that allegedly fired
  Coffee. Instead, her complaint to the Judge Executive (as supported in the record, anyhow) only
  mentioned Farmer’s and Knox’s treatment of Coffee herself. Thus, when she complained to the
  Judge Executive about that treatment, no evidence indicates she was opposing an unlawful
  employment practice covered by Title VII.

         Thus Coffee has not identified any evidence that she in fact engaged in protected activity
  under Title VII, much less was fired by Farmer as a result of it. See, e.g., Scheske v. Univ. of
  Michigan Health Sys., 59 F. Supp. 3d 820, 828 (E.D. Mich. 2014) (“Plaintiff’s presentation to Dr.

      7
       The deposition transcript and parties’ arguments do not make clear why Coffee referred to more than
  one judge. It is possible, though hardly clear, that she is referring to multiple people within the County
  Judge Executive’s office. As noted above, her testimony referred to “Lisa,” an otherwise unidentified
  person who apparently helped Coffee complete a complaint in the Judge Executive’s office. Dep. Tr. at
  137:5–138:9. Neither party offered any explanation for this elision, or any reason to believe it has any
  bearing on the claims at issue.
      8
        Coffee states that she filed a formal complaint memorializing these concerns. Dep. Tr. at 138:4–9.
  But that complaint does not appear in the record. Arg. Tr. at 10:11–23.


                                                     10
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 11 of 13 PageID #: 721




  Mulholland is not a protected activity because it did not put Defendant on notice that Plaintiff was
  opposing a discriminatory practice.”). The Sixth Circuit has affirmed summary judgment on
  similar facts. In Willoughby v. Allstate, the plaintiff sent a letter to his employer that mentioned
  previous sexual harassment complaints about a co-worker. 104 F. App’x 528, 529 (6th Cir. 2004).
  Although the letter mentioned sexual harassment complaints, the pertinent section of the letter
  “read[ ] as if Willoughby [wa]s trying to impeach [the employee]’s credibility,” not complain
  about sexual harassment. Id. at 530–31. The court stated that “[t]he ‘vague charge of
  discrimination in [plaintiff’s] internal letter is insufficient to constitute opposition to an unlawful
  employment practice.’” Id. at 531 (quoting Booker, 879 F.2d at 1313). As in Willoughby, Coffee
  complained to the supervisor because—by Coffee’s own description—she “was mad because of
  the way that Captain Farmer treated [her].” Dep. Tr. at 125:25–126:2. No evidence indicates that
  she was fired because she complained about sexual statements Farmer made about another
  employee a year earlier.

  VI.    A genuine factual dispute exists regarding Coffee’s workers’ compensation
         discrimination claim

         Kentucky law states that “[n]o employee shall be harassed, coerced, discharged, or
  discriminated against in any manner whatsoever for filing and pursuing a lawful claim” for
  workers’ compensation benefits. Ky. Rev. Stat. § 342.197(1). A prima facie case of workers’
  compensation discrimination requires a plaintiff to show: (1) protected activity, (2) the defendant’s
  knowledge of the protected activity, (3) adverse employment action, and (4) causal connection
  between the protected activity and the adverse employment action. Benningfield v. Fields,
  584 S.W.3d 731, 738–39 (Ky. 2019) (quoting Dollar Gen. Partners v. Upchurch, 214 S.W.3d 910,
  915 (Ky. Ct. App. 2006)).

           If Coffee makes the prima facie showing and the County produces a legitimate
  nonretaliatory reason for her termination, the burden shifts back to Coffee to prove that “the
  legitimate reasons offered by the defendant were not its true reasons but were a pretext for
  retaliation.” Upchurch, 214 S.W.3d at 916 (quoting Ky. Dep’t of Corr. v. McCullough,
  123 S.W.3d 130, 134 (Ky. 2003)). Coffee ultimately must prove, by a preponderance of the
  evidence, that her workers’ compensation claim “was a substantial and motivating factor but for
  which [s]he would not have been discharged.” Colorama, Inc. v. Johnson, 295 S.W.3d 148, 152
  (Ky. Ct. App. 2009).

          Coffee’s theory of liability on this claim is that Bullitt County terminated her because she
  filed a workers’ compensation claim. Opposition at 10–14. Coffee indisputably sought workers’
  compensation benefits after her finger injury. Arg. Tr. at 5:19–6:16. And Farmer knew this: he
  was at work when she injured her finger, and later that evening he fielded a call from Coffee asking
  about the County’s workers’ compensation doctor. As Coffee sees it, once Farmer knew Coffee
  was filing workers’ compensation benefits, he repeatedly retaliated against her. See Opposition at
  2–4.

         Bullitt County contends that even assuming Coffee has set forth a prima facie case, the
  Court should still grant summary judgment because Coffee cannot show the County’s
  nondiscriminatory reasons for termination were pretextual. Motion at 29. And Bullitt County



                                                    11
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 12 of 13 PageID #: 722




  indeed offered a nondiscriminatory reason for Coffee’s termination: she violated the jail’s “call-out
  policy” on December 17th by calling in sick to the wrong supervisor.9

          The burden thus shifts back to Coffee to establish pretext. That means Coffee must provide
  evidence that the County’s nondiscriminatory reasons “were not its true reasons” for termination,
  and that retaliation for filing a workers’ compensation claim was a “substantial and motivating
  factor” in her termination. Upchurch, 214 S.W.3d at 916. This is a holistic inquiry in which no
  single fact is dispositive. Id.

          Coffee raises three arguments that Bullitt County’s nondiscriminatory reasons were pretext
  for unlawful retaliation: (1) the lack of a credible factual basis supporting the County’s purportedly
  nondiscriminatory reason; (2) the temporal proximity between her workers’ compensation claim
  and termination; and (3) Farmer’s angry statements on November 19th. Opposition at 11–14.
  Considered together, these evidentiary arguments would provide a jury with a sound basis to agree
  that Bullitt County’s proffered nondiscriminatory reason for termination was actually a pretext for
  discrimination in response to Coffee’s use of her workers’ compensation benefits.

          First, the County contends Coffee violated the employee handbook when she called in sick
  to a supervisor on a different shift (rather than her own shift supervisor) on December 17th. This,
  the County asserts, provides a bona fide basis for Coffee’s firing. Termination might seem an
  unusually harsh sanction for someone who did, after all, call in sick to a supervisor—just the wrong
  one. Indeed, as a purely textual matter, the County doesn’t point to anything in the handbook that
  would require Coffee to call her own shift supervisor, as opposed to someone else of similar rank
  and authority. Motion at 28; Handbook [DN 40-5] at 35, § 16.3(6). The County maintains that
  jail personnel knew they needed to call the jail supervisor from their own shift, but provides no
  evidence of this and no reason why a departure from this alleged custom amounted to a fireable
  offense. Arg. Tr. at 31:8–32:18. Given the lack of evidence supporting the County’s reading of
  the handbook, Coffee has raised legitimate doubts that suggest the County’s nondiscriminatory
  reason is “unworthy of credence.” Upchurch, 214 S.W.3d at 916.

          Second, Coffee’s termination occurred only one month after she filed for workers’
  compensation. Opposition at 11. When combined with additional evidence, this close temporal
  proximity may raise an inference of discrimination. See Hill v. Nicholson, 383 F. App’x 503, 514
  (6th Cir. 2010) (“[W]hile temporal proximity … cannot alone prove pretext, temporal proximity
  can be used [as] indirect evidence to support an employee’s claim of pretext.”) (quoting Asmo v.
  Keane, Inc., 471 F.3d 588, 598 (6th Cir. 2006)) (alterations in original); Bush v. Compass Grp.
  USA, 683 F. App’x 440, 454 (6th Cir. 2017) (“[U]nder Kentucky law, temporal proximity between
  a worker’s protected activity and an adverse employment action” may support retaliation when
  combined with additional facts, though it “is generally insufficient to sustain a retaliation claim”
  on its own.).



     9
       Bullitt County also suggests Coffee’s job “abandonment” was the second nondiscriminatory reason it
  terminated Coffee. Motion at 28–29. But regardless of whether we treat the abandonment question as
  addressing adverse action or nondiscriminatory reason, see n.5 above, a genuine issue of fact exists
  regarding whether Coffee abandoned her job in lieu of any termination, see Part III above.


                                                    12
Case 3:18-cv-00659-BJB-CHL Document 50 Filed 04/28/21 Page 13 of 13 PageID #: 723




          Third, Coffee has identified additional evidence of retaliation: her November 19th
  altercation with Farmer. Coffee asserts that, during the shouting match that ensued when she
  appeared at work to complete a required onsite-injury form, Farmer told her that “we all know
  what you’re trying to do” and “turned red and … was shaking” because he was yelling so loud.
  Dep. Tr. at 96:18–97:11. This altercation occurred in Coffee’s first return to the jail after her finger
  injury, only four days after she suffered the injury, and four days after she called Farmer to ask
  about the workers’ compensation doctor. Id. at 75:15–20. Although Farmer never made explicit
  what he thought Coffee was “trying to do,” a reasonable jury might conclude he made that
  statement in response to Coffee’s workers’ compensation claim.

          Considering these three arguments together, Coffee has identified evidence that would
  allow a reasonable jury to find that Coffee’s workers’ compensation claim was a “substantial and
  motivating factor” in Bullitt County’s ultimate decision to terminate her. Colorama, 295 S.W.3d
  at 152; Upchurch, 214 S.W.3d at 916. Summary judgment is not appropriate for this claim.

 VII.    Conclusion

       The Court GRANTS IN PART and DENIES IN PART Bullitt County’s Motion for
  Summary Judgment [DN 33]. The Court GRANTS Bullitt County’s motion on Counts I–V and
  DENIES Bullitt County’s motion on Count VI.




                                                                                    April 28, 2021



  cc:    Counsel of Record




                                                    13
